UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2012 Date of reporting period:February 29, 2012 Item 1. Reports to Stockholders. Semi-Annual Report|February 29, 2012 Performance Trust Total Return Bond Fund (Symbol: PTIAX) and Performance Trust Municipal Bond Fund (Symbol: PTIMX) © 2012. Performance Trust Investment Advisors. All Rights Reserved. LETTER FROM THE INVESTMENT ADVISER Dear Fellow Shareholder, Performance Trust Total Return Bond Fund (PTIAX) Semi-Annual Management’s Discussion of Fund Performance:9/1/2011 - 2/29/2012 During the six months covered by this commentary, the Total Return Bond Fund (the “Fund”) generated a return of 5.74%.As in previous periods, our portfolio is weighted toward the sectors we believe offer the best future total return, and those sectors continue to be the non-agency mortgage-backed securities and municipal bonds. Any discussion of the past six months must begin by noting the extraordinary intervention by central banks in the world’s fixed income markets.Consider that in the past six months: 1. The Fed has purchased hundreds of millions of Treasury bonds and mortgage-backed securities issued by government entities.The Fed’s “Operation Twist” was designed to focus its purchases on longer maturity securities. 2. The Fed issued “dollar swaps” to the European Central Bank (ECB), providing European financial institutions with dollar-based funding they could not achieve in private markets. 3. The Fed has declared that its “Zero Interest Rate Policy” (ZIRP) will persist until late 2014. 4. The ECB directly purchased hundreds of billions of European sovereign debt in an attempt to stabilize markets 5. The ECB has provided $1+ trillion in funding to European banks, which used some of that funding to purchase the debt of European countries, including Greece, which has essentially defaulted on its debt. In addition to these events, the central banks of the United Kingdom and Japan continue to pursue policies of low interest rates and similar programs to purchase the debt issued by their countries during a period of severe budget problems.With all of this activity, it is clear that a bond investor must not only pay attention to economic fundamentals but also to the rising influence that political entities play in setting prices in government bond markets. One way a bond investor can protect himself is to steer clear of policymakers’ intervention in government bond markets by avoiding them.That is precisely what we have done in our Fund.We have chosen to invest in what we believe is mispriced credit risk, specifically in the non-agency mortgage-backed securities and municipal bond markets. Of course, the choice to avoid government bond markets is not available to all bond managers.Roughly 80% of the debt outstanding in the United States is either issued by or guaranteed by the U.S. government.This fact is reflected in the composition of the Barclays Capital U.S. Aggregate Bond Index, which many bond managers use as a benchmark for their performance.As a result, most bond managers are forced into investing in obligations issued by or guaranteed by the U.S. government. In contrast, our mandate as a “total return” bond fund is to invest in what we believe are the best risk/reward opportunities.Generally, that means we invest in sectors that we have expertise to understand complex credit relationships and inefficient market pricing.In our opinion, these opportunities are located in the 20% of the bond market that are not obligations of the U.S. government. One benefit of our focus in this area is that the Fund yields interest income higher than what an investment in government bonds would have generated.For example, the 10-year Treasury yield has remained in a narrow range over the past six months, between an annualized 1.70% and 2.34%, and for most of the period within a narrower range between 1.80% and 2.05%.Assuming 2% was the midpoint over this period, an investor in Treasury notes could only have achieved a 2% annualized income return over this period, which is far lower than what has been achieved by other bond funds over the same period.We hope that bond investors, who for several years have been investing unprecedented amounts in bond markets, are setting their expectations accordingly. In contrast, the Fund, which is focused on investing in what we believe is mispriced credit risk, has generated a per annum yield ranging between 4% and 5% over this same 6-month period.We also believe securities in the Fund have additional room for capital appreciation.Obviously, the higher interest income helps the short term total return calculation in addition to providing downside risk protection.More important is the long run impact that compound interest can have on the total return generated by a portfolio;this long run wealth-building concept is where we focus our efforts. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 3 LETTER FROM THE INVESTMENT ADVISER Summary In summary, we believe that government intervention in government bond markets, with the intent of holding down government bond yields, will persist for a number of years.Meanwhile, we are finding interesting investment opportunities in other sectors of the U.S. bond market, which we believe we will be able to exploit because we use our expertise to analyze mispriced credit risks and do so with a relatively small asset base which allows us to be nimble. Performance Trust Municipal Bond Fund (PTIMX) Semi-Annual Management’s Discussion of Fund Performance:9/1/2011 – 2/29/2012 What factors affected the U.S. economy and municipal market during the six month reporting period ended February 29, 2012? During the six month period ended February 29, 2012, major factors affecting the U.S. economy and the $3.7 trillion municipal bond market included expectations for subdued global economic growth and generally higher U.S. Treasury bond prices.Domestic economic growth forecasts were lowered due to concerns about the possibility of recession and reduced demand for goods in many Euro-zone countries including Greece, Italy, Portugal and Spain, as well as slowing growth expectations in emerging economies notably China.Domestic economic growth worries included the magnitude and sustainability of U.S. growth given persistently high U.S. unemployment and underemployment, the highly indebted U.S. consumer’s ability to continue spending, as well as the continuing weak domestic housing market and associated home price declines. U.S. Treasury bond prices were supported by a number of both international and domestic factors.International factors positively weighing on U.S. Treasury bond prices included default fears in sovereign debt markets among some Euro-zone countries such as Greece resulting in a flight to quality in securities such as U.S. Treasury bonds.Domestic factors supporting U.S. Treasury bond prices included Federal Reserve intervention including “Operation Twist” which had the effect of dampening yields on the longer maturity portion of the Treasury bond yield curve. Factors supporting the municipal bond market over the past six months included improving demand for municipal bonds and manageable supply.On the demand side of the equation, investor appetite is evidenced by factors including strong municipal bond mutual fund inflows.As the six month period ending February 29, 2012 progressed, municipal bond mutual funds had 25 consecutive weeks of inflows, which was striking compared to massive outflows experienced for the same period a year ago.At the same time mutual fund flows turned decidedly positive, municipal bond calls have increased thus taking municipal bonds out of client portfolios including mutual funds, closed-end funds, and separately managed accounts. Another factor that positively impacted the municipal bond market was very manageable new issue supply.As has been customary for the $3.7 trillion municipal bond market, issuance was particularly low in late December 2011, as well as in January and February 2012.This prolonged period of low relative supply coupled with the strong demand factors noted above helped support municipal bond prices in general. Finally, while the rhetoric from some market “pundits” called for a dramatic increase in municipal bond defaults, actual defaults were much lower than these predictions.While defaults were slightly higher in 2011 than 2010, the largest default which helped put 2011 defaults over 2010 was a single large default, namely American Airlines and its defaulted bonds associated with various airports and maintenance facilities.In general, rather than defaulting on principal and interest payments, municipal units of government have chosen different paths including increasing taxes or user fees, electing to cut services, or some combination of both. How did the Fund perform during the reporting period? Performance Trust Municipal Bond Fund (the “Fund”) (PTIMX) experienced strong relative performance for the six months ended 2/29/2012.The Fund’s returns assume the reinvestment of all distributions.For the six month period ended February 29, 2012, the Fund generated a total return of 9.67% versus the Barclays Capital U.S. Municipal Bond Index at 5.67% over the same period. At February 29, 2012, the Fund’s semi-annual reporting period, we were essentially fully invested, with approximately 80% of the Fund in longer-term municipals.With an average credit quality of just under A/A, PTIMX is well diversified across sectors, issuers, and states.There are a total of 57 positions, with the largest single exposure representing 3.5% of the Fund’s capital.PTIMX currently has 42.54% of its assets invested in Baa/BBB quality bonds.Additionally, the Fund has used only a small portion of its 20% below investment grade basket, with 7.51% of capital invested in below investment grade and non-rated bonds.Our expectation is to increase this percentage as future opportunities present themselves. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 4 LETTER FROM THE INVESTMENT ADVISER (PTIMX) The credit quality breakdown is: Percentage Credit Quality* of Portfolio Aaa/AAA 0.00% Aa/AA 18.70% A/A 20.62% Baa/BBB 42.54% Baa/BB 1.64% B/B 1.12% Other 0.00% Non rated 4.75% Net cash & equiv. 10.63% * Credit distribution is provided by Moody’s and Standard & Poor’s as of February 29, 2012. The Fund uses the higher of the two ratings. Investment Grade refers to a bond considered investment grade if its credit rating is BBB or higher by Standard & Poor’s or Baa or higher by Moody’s. Below Investment Grade refers to a bond rated below investment grade if its credit rating is below BBB by Standard & Poor’s or below Baa by Moody’s. Sector concentration: Percentage Sector of Portfolio Hospital 21.19% Cash 10.63% Education 9.35% CCRC 9.19% Insured 7.48% Other Revenue 5.95% Housing 5.86% Higher Education 5.66% Tax OB – Unltd 4.45% IDB 3.76% Tobacco 3.66% Utility 2.87% Transportation 2.76% Water & Sewer 2.23% Student Loan 1.39% TAX OB – Ltd 1.27% Multifamily Hsg 1.16% Dedicated Tax 1.14% State allocations: Percentage States of Portfolio AZ 2.36% CA 12.02% CO 1.11% CT 1.77% DC 1.79% FL 12.31% GA 1.53% IA 3.07% IL 10.85% IN 2.33% LA 6.61% MD 1.37% ME 2.45% MI 4.01% MN 5.79% NH 2.68% NJ 2.38% NY 3.54% OR 1.18% PA 2.18% PR 0.60% TX 3.50% WY 3.24% Coupon distribution: Percentage Coupon of Portfolio 0%–4.99% 2.36% 5%–5.99% 62.00% 6%–6.99% 17.44% 7%–7.99% 5.93% 8%–8.99% 1.64% 9%–9.99% 0.00% 10% & over 0.00% Net cash & equiv. 10.63% Maturity breakdown: Percentage Maturity of Portfolio Net cash & equiv. 10.63% 0–4.99 years 0.37% 5–5.99 years 2.43% 6–6.99 years 0.55% 7–7.99 years 0.00% 8–8.99 years 4.39% 9–9.99 years 1.16% 10–14.99 years 35.85% 15–19.99 years 31.97% 20–24.99 years 8.10% 25–29.99 years 1.23% 30 years & over 3.32% Average 14.13yrs The Fund’s NAV as of February 29, 2012 was $21.69.The average maturity of the bonds was 14.1 years, with an average duration of 6.22 years. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 5 LETTER FROM THE INVESTMENT ADVISER (PTIMX) What strategies did you use to manage the Fund? How did these strategies influence performance? PTIMX is managed with a fundamental, bottom up, individual bond-by-bond focus.We employ a value-oriented approach when analyzing municipal bonds, looking for bonds that we believe can provide attractive income and after tax total return potential.Our goal is to purchase municipal bonds at a spread to “Aaa/AAA” rated bonds that compensate clients for credit and liquidity risk embedded in the bond today, and that possess credit fundamentals demonstrating a likelihood of improving credit quality over time.We believe this bottom up approach to credit analysis on individual municipal bonds provides an opportunity for spread compression (i.e., have a lower spread relative to “Aaa/AAA” rated municipal bonds) and potential price appreciation. As part of this individual security analysis, we employ Shape Management® as a key component of our investment process.Shape Management® is a proprietary means of applying total return scenario analysis to both individual bonds and portfolios of bonds.Total return scenario analysis applies various interest rate shifts, yield curve slope analysis, reinvestment rate assumptions and probability analysis to determine a municipal bond’s “shape”, or how we believe that bond will perform in various interest rate environments. During the six month period ended February 29, 2012, we focused on bond purchases in the “A/A” and “Baa/BBB” credit rating categories, representing 20.62% and 42.54% of Fund assets, respectively.We believe these two rating categories have absolute yields and credit spreads that are attractive relative to “Aaa/AAA” and “Aa/AA” rated general obligation bonds.We have focused on purchasing revenue bonds of what we deem are essential service providers.These are bonds that typically have a dedicated revenue stream associated with a defined service, such as hospitals, charter schools, higher education (e.g., colleges), and senior living facilities.Our largest sector exposures included hospitals (21.2%), education and higher education (15.0%), and senior living facilities (9.2%). As we continued to invest Fund assets, we focused on the nine to twenty year portion of the municipal yield curve (i.e. bonds with nine to twenty years to maturity), as we sought to take advantage of the steepness of the slope in this portion of the municipal yield curve.The Fund’s average duration increased from 5.7 years on 9/1/2011 to 6.2 years on 2/29/2012 as we continued the invest-up process during the six month period. For reasons discussed above, over the past six months ended 2/29/2012, municipal bonds have rallied.The 30-year AAA Municipal Market Data (“MMD”) yield was 3.78% on 9/1/2011 and ended 2/29/2012 at 3.23%, a 55 basis point decrease in yield.The ten-year spot on the MMD AAA curve saw yields fall 32 basis points, from 2.17% on 9/1/2011 to 1.85% on 2/29/2012.And, in the 15-year part of the MMD curve, the representative AAA yield was 3.00% on 9/1/2011 and ended 2/29/2012 at 2.37%, a 63 basis point decrease.PTIMX’s NAV went from $20.19 on 9/1/2011 to $21.69 on 2/29/2012, and its latest monthly distribution was $.0649, paid on 2/28/2012. Past performance is not indicative of future returns.The views in this report were those of the Funds’ Managers as of February 29, 2012 and may not reflect the views of the Funds’ Managers on the date this Report is first published or anytime thereafter.These views are intended to assist shareholders of the Funds in understanding their investments in the Funds and do not constitute investment advice. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 6 GROWTH OF PERFORMANCE TRUSTTOTAL RETURN BOND FUND (PTIAX) Performance Trust Total Return Bond Fund (Unaudited) Total Return vs. Barclays Capital U.S. Aggregate Bond Index Total Returns—For the Periods February 29, 2012 (Unaudited) ANNUALIZED SINCE INCEPTION SIX MONTHS ONE YEAR (AUGUST 31, 2010)(1) Performance Trust Total Return Bond Fund 5.74% 7.38% 10.20% Barclays Capital U.S. Aggregate Bond Index 2.73% 8.37% 4.93% (1) Fund commenced investment operations on September 1, 2010. The Barclays Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, Barclays Capital dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, Mortgage-Backed Securities (agency fixed-rate and hybrid Adjustable-Rate Mortgage Passthroughs), Asset-Backed Securities, and Commercial Mortgage-Backed Securities. The Barclays Capital U.S. Aggregate Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on August31, 2010, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 7 PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of February 29, 2012 PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 8 GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Performance Trust Municipal Bond Fund (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Periods Ended February 29, 2012 (Unaudited) SINCE INCEPTION SIX MONTHS (JUNE 30, 2011) Performance Trust Municipal Bond Fund 9.67% 10.83% Barclays Capital U.S. Municipal Bond Index 5.67% 8.57% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on June 30, 2011, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 9 PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of February 29, 2012 PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 10 STATEMENT OF ASSETS AND LIABILITIES February 29, 2012 (Unaudited) Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund Assets Investments, at value (cost $28,646,048 and 9,487,239, respectively) $ $ Cash — Dividends and interest receivable Receivable for investments sold — Receivable from Adviser — Receivable for Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable for Fund shares redeemed — Payable to affiliates Payable to Adviser — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 11 PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS February 29, 2012 (Unaudited) PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITIES –1.24% AmeriCredit Automobile Receivables Trust 2010-B, 1.180%, 02/06/2014 $ $ Residential Asset Mortgage Products, Inc. 4.980%, 08/25/2034 TOTAL ASSET BACKED SECURITIES (COST $368,803) MORTGAGE BACKED SECURITIES–54.78% Banc of America Alternative Loan Trust 2005-5, 6.000%, 06/25/2035 5.750%, 12/25/2035 Banc of America Funding Corp. 2007-5, 6.500%, 07/25/2037 Bear Stearns Asset Backed Securities Trust A-1, 4.500%, 07/25/2033 (a) Chaseflex Trust 2005-2, 5.500%, 06/25/2035 2006-2, 6.170%, 09/25/2036 (a) 2006-2, 6.340%, 09/25/2036 (a) Citicorp Mortgage Securities Inc. 5.500%, 02/25/2026 5.750%, 06/25/2036 Citicorp Mortgage Securities, Inc. 55.750%, 06/25/2036 Citimortgage Alternative Loan Trust 5.500%, 10/25/2021 5.500%, 04/25/2022 Countrywide Alternative Loan Trust 2005-21CB, 5.250%, 06/25/2035 2005-40CB, 5.500%, 10/25/2035 2005-J10, 5.500%, 10/25/2035 2005-49CB, 5.500%, 11/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-J13, 5.500%, 11/25/2035 2005-73CB, 6.250%, 01/25/2036 2006-32CB, 5.500%, 11/25/2036 Countrywide Home Loan Mortgage Pass Through Trust 2005-20, 5.250%, 12/25/2027 2002-J4, 5.500%, 10/25/2032 2004-HYB5, 3.018%,04/20/2035 (a) 2005-16, 5.000%, 09/25/2035 2005-27, 5.500%, 12/25/2035 Credit Suisse First Boston Mortgage Securities Corp. 2004-7, 5.250%, 10/25/2019 2005-10, 5.750%, 11/25/2035 Credit Suisse Mortgage Capital Certificates 2006-8, 5.500%, 10/25/2021 2006-3, 6.000%, 04/25/2036 2006-4, 7.000%, 05/25/2036 2007-3, 5.500%, 04/25/2037 2007-5, 5.000%, 08/25/2037 Deutsche ALT-A Securities Inc. AlternateLoan Trust 6.000%, 10/25/2021 First Horizon Alternative Mortgage Securities 2006-FA6, 5.750%, 11/25/2021 First Horizon Asset Securities Inc. 2006-1, 6.000%, 05/25/2036 GSAA Trust 2006-6, 5.689%, 03/25/2036 (a) GSR Mortgage Loan Trust 2005-1F, 6.000%, 01/25/2035 2005-6F, 5.500%, 07/25/2035 Indymac Index Mortgage Loan Trust 2005-AR1, 2.583%, 03/25/2035 (a) 2005-AR19, 5.148%,10/25/2035 (a) JP Morgan Alternative Loan Trust 2005-S1, 5.000%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2006-S2, 6.050%, 05/25/2036 (a) JP Morgan Mortgage Trust 2006-A2, 2.747%, 08/25/2034 (a) 2005-S3, 5.750%, 01/25/2036 Lehman Mortgage Trust 2006-2, 6.449%, 04/25/2036 (a) Lehman XS Trust 2005-1, 1.686%, 07/25/2035 (a) 2005-6, 5.420%, 11/25/2035 (a) Mastr Seasoned Securities Trust 2005-2, 4.217%, 10/25/2032 (a) Morgan Stanley Mortgage Loan Trust 2-A, 2.952%, 01/25/2035 (a) Nomura Asset Acceptance Corp. A-5, 4.976%, 05/25/2035 (a) RAAC Series 6.000%, 09/25/2034 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 29, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 12 PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 29, 2012 (Unaudited) PRINCIPAL AMOUNT VALUE Residential Accredit Loans, Inc. A-4, 5.500%, 05/25/2034 $ $ 6.000%, 09/25/2035 Residential Asset Securitization Trust A-3, 5.500%, 08/25/2034 5.500%, 10/25/2035 WaMu Mortgage Pass Through Certificates 2004-S2, 6.000%, 06/25/2034 Washington Mutual Alternative Mortgage Pass-Through Certificates 2005-1, 5.500%, 03/25/2035 2005-4, 5.500%, 06/25/2035 2005-5, 5.500%, 07/25/2035 2005-9, 5.500%, 11/25/2035 TOTAL MORTGAGE BACKED SECURITIES (Cost $15,676,810) MUNICIPAL BONDS–32.59% Florida–2.97% State of Florida 5.000%, 06/01/2028 Illinois–8.75% Chicago Park District 5.000%, 01/01/2029 Chicago Transit Authority 5.250%, 12/01/2031 Cook County Township High SchoolDistrict No. 225 Northfield 0.000%, 12/01/2020 DuPage & Cook Counties Community UnitSchool District No. 205 Elmhurst 5.250%, 01/01/2025 Lake County Community ConsolidatedSchool District No. 50 Woodland 5.625%, 01/01/2026 5.750%, 01/01/2030 Village of Schaumburg, IL 5.000%, 12/01/2027 Indiana–5.23% City of Carmel, IN Waterworks Revenue 5.000%, 05/01/2036 Franklin Community Multi-School BuildingCorp. 5.000%, 01/10/2023 Michigan–2.15% City of Detroit, MI Water Supply System Revenue 5.750%, 07/01/2026 New Jersey–2.12% New Jersey Transportation Trust FundAuthority 5.750%, 06/15/2025 Rhode Island–3.12% State of Rhode Island 5.500%, 08/01/2027 Texas–8.25% Burleson Independent School District 5.000%, 08/01/2030 Harris County Flood Control District 5.250%, 10/01/2021 North East Independent School District/TX 5.000%, 02/01/2020 North Texas Tollway Authority 5.000%, 09/01/2029 TOTAL MUNICIPAL BONDS (Cost $8,970,541) SHARES SHORT TERM INVESTMENTS–12.28% First American Treasury Obligations Fund 0.000%, 12/31/2031 (a) TOTAL SHORT TERM INVESTMENTS (Cost $3,629,894) TOTAL INVESTMENTS (COST $28,646,048) – 100.89% LIABILITIES IN EXCESS OF OTHER ASSETS–(0.89)% ) TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 29, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 13 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS February 29, 2012 (Unaudited) PRINCIPAL AMOUNT VALUE MUNICIPAL BONDS–88.67% Arizona–2.36% Pima County Industrial Development Authority 6.625%, 07/01/2031 $ $ California–12.02% California Municipal Finance Authority 5.125%,08/15/2032 City of Highland, CA 5.125%, 09/01/2024 City of San Buenaventura, CA 8.000%, 12/01/2026 City of Turlock, CA 5.000%, 10/15/2022 City of Yucaipa, CA 5.000%, 09/01/2026 El Dorado Union High School District 0.000%, 12/01/2028 National City Community DevelopmentCommission 5.750%, 08/01/2021 Ridgecrest Redevelopment Agency 5.375%, 06/30/2024 Colorado–1.11% Denver Convention Center Hotel Authority 5.250%, 12/01/2022 Connecticut–1.77% Connecticut State Health & EducationalFacility Authority 5.000%, 07/01/2026 District of Columbia–1.79% District of Columbia 6.250%, 10/01/2032 Florida–12.31% Citizens Property Insurance Corp. 5.500%, 06/01/2016 City of Lakeland, FL 5.000%, 11/15/2025 Escambia County Health Facilities Authority 5.500%, 08/15/2024 Lee County Industrial DevelopmentAuthority/FL 5.000%, 11/01/2025 Martin County Health Facilities Authority 5.500%, 11/15/2042 Palace Coral Gables Community Development District 5.000%, 05/01/2032 Pinellas County Industrial DevelopmentAuthority 4.000%, 10/01/2024 Seminole Indian Tribe of Florida 5.750%, 10/01/2022 Georgia–1.53% City of Atlanta, GA 5.500%, 11/01/2027 Main Street Natural Gas, Inc. 5.000%, 03/15/2017 5.000%, 03/15/2018 Illinois–10.85% Chicago Board of Education 5.000%, 12/01/2020 Illinois Finance Authority 5.125%, 02/01/2026 5.750%, 05/15/2031 Railsplitter Tobacco Settlement Authority 6.000%, 06/01/2028 Regional Transportation Authority 6.000%, 06/01/2023 State of Illinois 5.000%, 01/01/2019 Village of Franklin Park, IL 6.250%, 07/01/2030 Indiana–2.33% Indiana Bond Bank 5.250%, 10/15/2020 Indiana Finance Authority 5.500%, 11/15/2026 Iowa–3.07% Iowa Higher Education Loan Authority 5.625%, 10/01/2026 Iowa Student Loan Liquidity Corp. 5.300%, 12/01/2023 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 29, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 14 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 29, 2012 (Unaudited) PRINCIPAL AMOUNT VALUE Louisiana–6.61% Jefferson Parish Hospital Service DistrictNo. 1 5.375%, 01/01/2031 $ $ Jefferson Parish Hospital Service DistrictNo. 2 6.250%, 07/01/2031 Louisiana Local Government Environmental Facilities & CommunityDevelopment 6.500%, 08/01/2029 Louisiana State Citizens PropertyInsurance Corp. 5.000%, 06/01/2024 Maine–2.45% Maine Health & Higher Educational Facilities Authority 6.000%, 07/01/2026 7.500%, 07/01/2032 Maryland–1.37% County of Howard, MD 5.250%, 04/01/2027 Michigan–4.01% Michigan Finance Authority 7.000%, 10/01/2031 Michigan State Building Authority 5.000%, 10/15/2029 Minnesota–5.79% City of West St. Paul, MN 6.750%, 09/01/2031 St. Paul Housing & RedevelopmentAuthority 6.375%, 09/01/2031 Tobacco Securitization Authority MN 5.250%, 03/01/2026 New Hampshire–2.68% New Hampshire Health & Education Facilities Authority 5.300%, 07/01/2017 5.600%, 10/01/2022 New Jersey–2.38% New Jersey Economic DevelopmentAuthority 5.750%, 06/15/2029 New Jersey Transportation Trust Fund Authority 5.500%, 06/15/2031 New York–3.54% Suffolk County Economic DevelopmentCorp. 5.000%, 07/01/2028 Oregon–1.18% State of Oregon Housing & CommunityServices Department 5.000%, 01/01/2026 Pennsylvania–2.18% Delaware County Authority 5.000%, 06/01/2023 Puerto Rico–0.60% Puerto Rico Electric Power Authority 5.250%, 07/01/2027 Texas–3.50% City of Houston, TX Airport System Revenue 5.000%, 07/01/2025 6.500%, 07/15/2030 Texas Private Activity Board Surface Transportation Corp. 7.000%, 06/30/2040 Wyoming–3.24% Teton County Hospital District 5.500%, 12/01/2027 Wyoming Community DevelopmentAuthority 6.250%, 07/01/2031 TOTAL MUNICIPAL BONDS (Cost$7,755,674) SHARES SHORT-TERM INVESTMENTS–18.58% Fidelity Institutional Money Market Funds–Tax-Exempt Portfolio 0.010%, 12/31/2031 (a) TOTAL SHORT-TERMINVESTMENTS (Cost$1,731,565) TOTAL INVESTMENTS (COST$9,487,239) – 107.25% LIABILITIES IN EXCESS OF OTHER ASSETS–(7.25)% ) TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 29, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 15 STATEMENTS OF OPERATIONS For the Six Months Ended February 29, 2012 (Unaudited) Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund Investment Income Interest income $ $ Total Investment Income Expenses Advisory fees Administration fees Transfer agent fees and expenses Federal and state registration fees Custody fees Audit and tax fees Chief Compliance Officer fees and expenses Legal fees Fund accounting fees Trustees’ fees and related expenses Reports to shareholders Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Short transactions — ) Change in net unrealized appreciation from investments Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets from Operations $ $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 16 STATEMENT OF CHANGES IN NET ASSETS Performance Trust Total Return Bond Fund Six Months Ended February 29, 2012 Year Ended (Unaudited)­ August 31, 2011 From Operations Net investment income $ $ Net realized gain from investments Change in net unrealized appreciation from investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued todistributions declared Costs for shares redeemed ) ) Net increase in net assets from capitalshare transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Net Investment Income (Loss) $ ) $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 17 STATEMENT OF CHANGES IN NET ASSETS Performance Trust Municipal Bond Fund Six Months Ended February 29, 2012 Period Ended (Unaudited) August 31, 2011(1) From Operations Net investment income $ $ Net realized gain (loss) from: Investments Short transactions ) — Change in net unrealized appreciation from investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared Costs for shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Net Investment Income (Loss) $ $ ) (1) The Fund commenced operations on June 30, 2011. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 18 PERFORMANCE TRUST TOTAL RETURN BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout each Period Six Months Ended February 29, 2012 Year Ended (Unaudited) August 31, 2011 Net Asset Value, Beginning of Period $ $ Income from investment operations Net investment income(1) Net realized and unrealized gain on investments Total from investment operations Less distributions paid From net investment income ) ) From net realized gain on investments ) ) Total distributions paid ) ) Net Asset Value, End of Period $ $ Total Return(2) % % Supplemental Data and Ratios Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets Before waiver and expense reimbursement(3) % % After waiver and expense reimbursement(3) % % Ratio of net investment income to average net assets Before waiver and expense reimbursement(3) % % After waiver and expense reimbursement(3) % % Portfolio turnover rate(2) % % (1) Per share net investment income has been calculated using the daily average shares outstanding method. (2) Not annualized. (3) Annualized. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 19 PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout each Period Six Months Ended February 29, 2012 Period Ended (Unaudited) August 31, 2011(1) Net Asset Value, Beginning of Period $ $ Income from investment operations Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid From net investment income ) ) From net realized gain on investments ) — Total distributions paid ) ) Net Asset Value, End of Period $ $ Total Return(3) % % Supplemental Data and Ratios Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets Before waiver and expense reimbursement(4) % % After waiver and expense reimbursement(4) % % Ratio of net investment income (loss) to average net assets Before waiver and expense reimbursement(4) % )% After waiver and expense reimbursement(4) % % Portfolio turnover rate(3) % % (1) The Fund commenced operations on June 30, 2011. (2) Per share net investment income (loss) has been calculated using the daily average shares outstanding method. (3) Not annualized. (4) Annualized. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 20 PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS February 29, 2012 (Unaudited) 1. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Performance Trust Mutual Funds (the “Funds”), are comprised of the Performance Trust Total Return Bond Fund (the “Total Return Bond Fund”) and the Performance Trust Municipal Bond Fund (the “Municipal Bond Fund”), each representing a distinct diversified series with their own investment objectives and policies within the Trust. The investment objective of the Total Return Bond Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation. The investment objective of the Municipal Bond Fund is to provide a high level of current interest income that is substantially exempt from regular federal income taxes and is consistent with preservation of capital. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Total Return Bond Fund became effective on August 31, 2010 and commenced investment operations on September 1, 2010. The Municipal Bond Fund became effective on June 29, 2011 and commenced operations on June 30, 2011 with respect to the Institutional Class shares. As of the date of this report, the Retail Class shares have not commenced operations. Costs incurred by the Funds in connection with the organization and the initial public offering of shares were paid by Performance Trust Investment Advisors, LLC (the “Adviser”). 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). a. Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. U.S. Government Securities – U.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Securities are valued principally using prices furnished by a pricing service. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Asset-Backed and Mortgage-Backed Securities – The fair value of asset-backed and mortgage-backed securities is estimated using various valuation techniques including models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances in developing its estimate of fair value is considered. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Municipal Bonds – The fair value of municipal bonds is generally evaluated in a manner similar to asset backed securities. A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity. The Adviser considers additional inputs such as calls of bond principal by the issuer in developing its estimate of fair value. The extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Other debt securities, excluding short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) 21 PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS (CONT.) February 29, 2012 (Unaudited) security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: »Level 1: Quoted prices in active markets for identical securities. »Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). »Level 3: Significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of February 29, 2012: PERFORMANCE TRUST TOTAL RETURN BOND FUND Level 1 Level 2 Level 3 Total Fixed Income Asset Backed Securities $
